Day, J.
It was proved at the trial that the plaintiff caused to be presented to the Fourteenth General Assembly of the State of Iowa a petition asking for pecuniary relief on account, of the injuries for which he now sues, claiming that he was acting in obedience to the order of an agent of the State when he was injured; and that, though he had protested against doing the work which caused his injury, he was peremptorily ordered and compelled to do the same, and that the State should be responsible for the act of its agent.
It was further proved that a bill was passed granting Metz, one hundred and fifty dollars per annum, payable monthly, (See Private Acts of Fourteenth General Assembly, page 117), and that plaintiff had been receiving $12.50 a month under said act. The defendants asked the court to instruct the jury as follows: “If plaintiff made application by petition to the General Assembly of the State of Iowa, on account of his said personal injuries received while a convict in the Iowa Penitentiary, and in such petition claimed relief on the ground that he sustained said injuries while acting in obedience to the orders of an agent of the State, under-whose control he was in said Penitentiary, and that though he protested against doing the work he was ordered to do by an agent of the State, yet he was peremptorily ordered to do the same by the agent of the State, and claimed relief on the ground that the State was responsible for the damage done his person by said injuries, and upon such application of *238Metz, tbe General Assembly appropriated out of tbe State treasury tbe sum of one hundred and fifty dollars per annum, payable monthly, by an act approved May 8, 1872; and if Metz since has in fact received such monthly payment under said act, that would be in law a satisfaction of his damages on account of said personal injuries, and the plaintiff cannot recover in this suit.” The court refused this instruction, and charged that: “The fact that plaintiff petitioned the legislature of the State for relief on account of his injuries, does not estop him from setting up his claim for damages in this suit; and the granting his prayer for relief by the legislature of the State, does not in law amount to an accord and satisfaction of plaintiff’s claim for damages set up in this suit.” 'The defendants excepted to this action of the court, and assigned it as error.
The instruction asked should have been given. The plaintiff, by prosecuting his claim against the State, as a wrongdoer, in the only way available to him, and by accepting the benefits of the act passed in his favor, is estopped to deny that the injury occurred through the wrongful act of the State. The most that he can now claim is that the defendants are jointly wrong doers, and with the State, jointly liable for the injury inflicted.
It is well settled that an accord and satisfaction by one of several wrong-doers, is a satisfaction as to all. Merchant's i accord and satisfaction. Bank v. Curtiss, 37 Barb., 317; Ellis v. Bitzer, 2 Hammond, 263; Bronson v. Fitzhugh, 1 Hill, 85; Gilpatrick v. Hunter, 24 Maine, 18; Thurman v. Wilde, 3 Perry and Davison’s Rep., 289; Walker v. McCullough, 4 Greenleaf, 422; Turner v. Hitchcock, 20 Iowa, 310. We deem it unnecessary to elaborate this case beyond a citation of these authorities. They seem to us to be decisive of the case, and conclusive that the instruction asked should have been given. There can be but one satisfaction for a wrong. The law considers that the one who has paid for the injury occasioned by him, and has been discharged, committed the whole trespass and occasioned the whole injury, and that he has therefore sat*239isfied the plaintiff for tlie whole injury which he received. Gilpatrick v. Hunter, 24 Maine, 18.
In the view we have taken of the case, it is unnecessary to consider and determine the numerous other errors assigned and argued.
Ee VERSED.